                Case 7:19-cr-00081-KMK Document 30 Filed 06/12/20 Page 1 of 1
                Case 7:19-cr-00081-KMK Document 31 Filed 06/16/20 Page 1 of 1




 Federal Defenders                                                                       South.em District
                                                         52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                   Southern District of Nl!W York
  Ex«wwe Dircctvr                                                                      Jennifer L. Brown
                                                                                        Attomey-in-Chcngr
 • II•, ;"f      " 11
 _ i;, 1,;       L il
                                          June 12, 2020


Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

Re: United States v. Messiah Anderson
    19 Cr. 81 (KMK)

Your Honor:

       With the consent of the government, I am requesting that the sentencing for
Mr. Anderson, currently scheduled for June 25, 2020, be adjourned until such time
as all parties may be personally present for the proceeding.

       I would suggest a date that is near the time when it is anticipated that the
courts will re-open for in-person proceedings.

              Thank you for your consideration of this request.

                                              Respectfully submitted,
                                              s/
                                              Mark B. Gombiner
                                              Attorney for Messiah Anderson

Cc: AUSA Lindsey Keenan
                                r    dJamlJJot.
                                      tutUJ r;L 6J/h
                                                       d_Q_
                                                        9,/15Id
                                                  5? ORDE~
                                                                  LJ!/)7 l_amCJL


                                                              ,(, /
                                                                       o;)


                                                                        kl,
                                                                                            ~I

                                                                             o at: II: 00 /l /1
                                                                                                    II3        6




                                                            /          -pt)         ~
                                                                             ~

                                                       NN611fM. r:ARAS · T.S.DJ.

                                                        ~f~ /Jo:Jo
